The Chancellor :—The tenant for life is entitled to take reasonable firewood from the farm for the supply of those who occupy it; provided it can be done without injury to the inheritance. It is not absolutely necessary that the wood should be burnt on the premises; provided it is taken in good faith for the use of the tenant, and her servants, and in reasonable quantities. There is nothing in the bill or answer in this case to show that the quantity claimed is unreasonable, or that the inheritance would be injured. If the tenant in dower commits waste, she forfeits her estate. The court will not presume a forfeiture where no acts amounting to waste are alleged or shown.
The injunction must be dissolved.